Exhibit 10.21
EXECUTION COPY


VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is hereby entered into as of March
23, 2017 (the “Effective Date”), retroactive to August 17, 2016, by and between
Valeant Pharmaceuticals International, Inc., a Canadian corporation (the
“Company”), and Thomas J. Appio, an individual (the “Executive”) (hereinafter
collectively referred to as “the parties”). Where the context requires,
references to the Company shall include the Company’s subsidiaries and
affiliates.
RECITALS
WHEREAS, the Company desires to continue to employ Executive for the period
provided in this Agreement, and Executive desires to continue such employment
with the Company, subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
1.Term. The term (the “Employment Term”) of Executive’s employment under this
Agreement shall be for the period commencing on August 17, 2016 (the
“Commencement Date”) and ending on the third (3rd) anniversary of the
Commencement Date. Thereafter, the Employment Term shall extend automatically
for consecutive periods of one year unless either party provides notice of
non-renewal not less than ninety (90) days prior to the end of the Employment
Term as then in effect.
2.    Employment. During the Employment Term:
(a)
Executive shall be employed as Executive Vice President and Company Group
Chairman of Valeant. Executive shall report directly to the Chief Executive
Officer of Valeant. Executive shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons situated in similar executive capacities.

(b)
Executive’s duties as Executive Vice President and Company Group Chairman shall
include requisite business travel to other locations with respect to which
Executive has responsibility, as directed by the Chief Executive Officer,
including Europe, Asia (including Hong Kong), Latin America and the United
States.

(c)
Excluding periods of vacation and sick leave to which Executive is entitled and
other service outside of the Company contemplated in this Section 2(c),
Executive shall devote his full professional time and attention to the business
and affairs of the Company to discharge the responsibilities of Executive
hereunder. Prior to joining or agreeing to serve on corporate, civil or
charitable boards or committees, Executive shall obtain approval of the Chief
Executive Officer. Executive may manage personal and family investments,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder. It is understood that, during
Executive’s employment by the Company, Executive shall not engage in any
activities that constitute a conflict of interest with the interests of the
Company or its direct and indirect subsidiaries, as outlined in the Company’s
conflict of interest policies for employees and executives in effect from time
to time.

(d)
Executive shall be subject to and shall abide by each of the personnel policies
applicable to senior executives, including any policy restricting pledging and
hedging investments in Company equity by Company executives, any policy the
Company adopts regarding the recovery of incentive compensation (sometimes
referred to as “clawback”) and any additional clawback provisions as required by
law and applicable listing rules. This Section 2(d) shall survive the
termination of the Employment Term.

(e)
Subject to Sections 7, 8 and 9 hereof, Executive’s employment with the Company
is “at will,” such that each of Executive or the Company has the option to
terminate Executive’s employment at any time, with or without advance notice,
and with or without Cause or with or without Good Reason. This Agreement does
not constitute an express or implied agreement of continuing or long term
employment. The at-will nature of Executive’s employment can be altered only by
a written agreement specifying the altered status of Executive’s employment.
Such written agreement must be signed by both Executive and the Chief Executive
Officer of the Company.

3.    Annual Compensation.
(a)
Base Salary. During the Employment Term, Executive shall be paid an annual base
salary of $650,000 (“Base Salary”). The Base Salary shall be payable in
accordance with the Company’s regular payroll practices as then in effect.
During the Employment Term, the Base Salary will be reviewed annually and is
subject to adjustment at the discretion of the Talent and Compensation Committee
of the Board (the “Committee”).

(b)
Performance Bonus. Subject to the terms of the Company’s annual incentive cash
bonus program as in effect from time to time and clause (2) below, for each
fiscal year of the Company ending during the Employment Term, commencing with
the 2016 fiscal year, Executive shall be eligible to receive a target annual
cash bonus of 80% of Base Salary (such target bonus, as may hereafter be
increased, the “Target Bonus”) with the opportunity to receive a maximum annual
cash bonus of 200% of the Target Bonus. Annual bonuses, if any, will be payable
in the Company’s discretion and in accordance with the Company’s customary
practices applicable to bonuses paid to senior executives of the Company.

4.    Additional Compensation.
(a)
2016 Retention Award. As soon as practicable following the Effective Date, but
in any event not earlier than the first day on which Valeant may grant equity
awards under applicable securities laws (the “Grant Date”), Executive will
receive a grant under the 2014 Omnibus Incentive Plan (the “Plan”) of restricted
stock units (the “Retention RSUs”), the number of which will be determined by
dividing (a) $750,000 by (b) the 20-day trailing average of the closing price of
Valeant’s common shares immediately prior to the Grant Date (rounded down to the
nearest whole share). The Retention RSUs will be granted pursuant to an award
agreement and will be subject to the terms and conditions (including vesting)
contained therein.

(b)
Ongoing Grants. Executive will be eligible for consideration for additional
equity grants, including those for which other senior executives of the Company
are eligible generally, during the Employment Term in the sole discretion of the
Chief Executive Company of Valeant and the Committee.

5.    Share Ownership Commitment. Executive agrees to comply with any share
ownership requirements adopted by the Company applicable to Executive, which
shall be on the same terms as senior executives of the Company.
6.    Other Benefits. During the Employment Term:
(a)
Employee Benefits. Executive shall be entitled to participate in the employee
benefit plans, practices and programs maintained by the Company, and made
available to senior executives of the Company generally (taking into account
jurisdictional differences), including all pension, retirement, profit sharing,
savings, medical, hospitalization, disability, dental, life or travel accident
insurance benefit plans in accordance with the terms of the plans as in effect
from time to time. Executive’s participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to such
employees.

(b)
Business Expenses. Upon submission of proper invoices in accordance with, and
subject to, the Company’s normal policies and procedures, Executive shall be
entitled to receive prompt reimbursement of all reasonable out-of-pocket
business, entertainment and travel expenses incurred by him in connection with
the performance of his duties hereunder.

(c)
Housing Allowance. Executive shall be provided with reasonable Company-paid
housing, consistent with the housing allowance previously provided to Executive.

(d)
Tax Equalization. In order to tax equalize Executive for US income tax purposes,
the Company shall withhold from Executive’s taxable income from the Company a
hypothetical US income tax. The Company shall assume full responsibility for the
payment of Executive’s actual taxes in the non-US jurisdiction(s) in which
Executive earns taxable income. Executive acknowledges that the hypothetical tax
is solely an estimate of Executive’s tax responsibility as if Executive fully
resided and worked in the United States. Adjustments for over or under
withholding will be made when actual tax preparation occurs. The Company shall
pay the full cost for any tax preparation services required in connection with
Executive’s tax equalization.

(e)
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of his employment under this
Agreement, pursuant to the following:

(1)
Executive shall be entitled to annual vacation in accordance with and subject to
the policies as periodically established for senior executives of the Company;
and

(2)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

7.    Termination. Executive’s employment with the Company hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, to the extent
required by Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”), Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement until he would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A.
(a)
Death. Executive’s employment shall be terminated as of the date of Executive’s
death and Executive’s beneficiaries shall be entitled to the benefits provided
in Section 9(b) hereof.

(b)
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having established Executive’s Disability and while Executive
remains Disabled, and Executive shall be entitled to the benefits provided in
Section 9(b) hereof. For purposes of this Agreement, “Disability” shall have the
meaning assigned to such term in the Plan.

(c)
Cause. The Company may terminate Executive’s employment for Cause effective as
of the date of the Notice of Termination (as defined in Section 8 hereof) and
Executive shall be entitled to the benefits provided in Section 9(a) hereof.
“Cause” shall mean, for purposes of this Agreement: (1) conviction of any felony
(other than one related to a vehicular offense) or other criminal act involving
fraud; (2) willful misconduct that results in a material economic detriment to
the Company; (3) material violation of Company policies and directives, which is
not cured after written notice and an opportunity for cure; (4) continued
refusal by Executive to perform his duties after written notice identifying the
deficiencies and an opportunity for cure; and (5) a material violation by
Executive of any of the covenants to the Company set forth in Sections 11, 12,
13 and 14 hereof. No action or inaction shall be deemed willful if (x) not
demonstrably willful and (y) taken, or not taken, by Executive in good faith and
with the understanding that such action, or inaction, was not adverse to the
best interests of the Company. References in this paragraph to the Company shall
also include direct and indirect subsidiaries of the Company, and materiality
shall be measured based on the action or inaction and the impact upon the
Company taken as a whole. Without limiting the other rights of the Company under
this Section 7, the Company may suspend, without pay, Executive upon Executive’s
indictment for the commission of a felony as described under clause (1) above.
Such suspension may remain effective until such time as the indictment is either
dismissed or a verdict of not guilty has been entered. If such indictment does
not result in a conviction, as soon as practicable following such dismissal or
verdict, the Company will pay Executive the base salary and target bonus amount
that Executive would have received for the period during which Executive was
suspended without pay (with interest from the date such amounts would otherwise
have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Code for the month in
which payment would have been made but for the delay) and Executive will receive
vesting credit for purposes of Executive’s outstanding equity awards, including
the Retention RSUs.

(d)
Without Cause. The Company may terminate Executive’s employment without Cause.
The Company shall deliver to Executive a Notice of Termination (as defined in
Section 8 hereof) not less than thirty (30) days prior to the termination of
Executive’s employment without Cause and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period, and Executive shall be entitled to the benefits
provided in Section 9(c) hereof.

(e)
Good Reason. Executive may terminate his employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination not less than thirty
(30) days prior to the termination of Executive’s employment for Good Reason and
no more than one hundred fifty (150) days following the initial existence of the
event or condition constituting Good Reason. The Company shall have the option
of terminating Executive’s duties and responsibilities prior to the expiration
of such thirty-day notice period, and Executive shall be entitled to the
benefits provided in Section 9(c) hereof. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the events or conditions described
in clauses (1) through (3) below which are not cured by the Company (if
susceptible to cure by the Company) within thirty (30) days after the Company
has received written notice from Executive within ninety (90) days of the
initial existence of the event or condition constituting Good Reason specifying
the particular events or conditions which constitute Good Reason and the
specific cure requested by Executive.

(1)
Diminution of Responsibility. (A) Any material reduction in Executive’s duties
or responsibilities as Executive Vice President and Company Group Chairman of
Valeant as in effect immediately prior thereto (other than a reduction where
Executive is provided with other duties or responsibilities substantially
comparable to Executive’s overall duties and responsibilities prior to such
reduction) or (B) removal of Executive from the position of Executive Vice
President and Company Group Chairman of Valeant, except, in each case, in
connection with the termination of Executive’s employment for Disability, Cause,
as a result of Executive’s death or by Executive other than for Good Reason;

(2)
Compensation Reduction. Any reduction in Executive’s Base Salary or Target Bonus
opportunity which is not comparable to reductions in the base salary or target
bonus opportunity of other senior executives of the Company; or

(3)
Company Breach. Any other material breach by the Company of any material
provision of this Agreement.

(f)
Without Good Reason. Executive may voluntarily terminate his employment without
Good Reason by delivering to the Company a Notice of Termination not less than
thirty (30) days prior to the termination of Executive’s employment and the
Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period, and
Executive shall be entitled to the benefits provided in Section 9(a) hereof
through the last day of such notice period.

(g)
Notice of Non-Renewal. Executive’s employment shall terminate upon expiration of
the Employment Term as then in effect following timely provision by either party
of notice of non-renewal in accordance with Section 1 hereof, and Executive
shall be entitled to the benefits provided in Section 9(d) hereof.

8.    Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice).
9.    Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits; provided, however, that any such benefits to which Executive is
hereunder entitled shall be offset by those benefits that Executive receives, if
any, under applicable law or otherwise:
(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

(1)
reimbursement for reasonable and necessary expenses incurred by Executive on
behalf of the Company for the period ending on the termination date;

(2)
any previous compensation which Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect;

(3)
equity and incentive awards, to the extent previously vested, shall be paid or
delivered to Executive in accordance with the terms of such awards; and

(4)
any amount or benefit as provided under any benefit plan or program (the
foregoing items in clauses (1) through (4) being collectively referred to as the
“Accrued Compensation”).

(b)
Termination by the Company for Disability or Death. If Executive’s employment is
terminated by the Company for Disability or by reason of Executive’s death,
then, subject to Section 17(e) hereof, Executive shall be entitled to the
benefits provided in this Section 9(b).

(1)
The Company shall pay Executive (or his beneficiaries, as applicable) the
Accrued Compensation;

(2)
The Company shall pay to Executive (or his beneficiaries, as applicable) within
sixty (60) days following the termination date, any bonus earned but unpaid in
respect of any fiscal year preceding the termination date; and

(3)
Each unvested equity award held by Executive at the time of termination shall be
governed by the terms of the applicable award agreement.

(c)
Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment by the Company shall be terminated by the Company without
Cause or by Executive for Good Reason, then, subject to Section 17(e) hereof,
Executive shall be entitled to the benefits provided in this Section 9(c).

(1)
The Company shall pay to Executive any Accrued Compensation;

(2)
The Company shall pay to Executive any bonus earned but unpaid in respect of any
fiscal year preceding the termination date within sixty (60) days following the
termination date;

(3)
The Company shall pay to Executive a bonus or incentive award in respect of the
fiscal year in which Executive’s termination date occurs in an amount equal to
the product of (A) the lesser of (x) the bonus or incentive award that Executive
would have been entitled to receive based on actual achievement against the
stated performance objectives and (y) Executive’s Target Bonus and (B) a
fraction (x) the numerator of which is the number of days in such fiscal year
through termination date and (y) the denominator of which is 365 (provided that
if such termination occurs in contemplation of a Change in Control (as defined
in the Plan) or within twelve months following a Change in Control, then in the
forgoing calculation, the amount under (A) above shall be equal to Executive’s
Target Bonus). Any bonus or incentive award payable to Executive under this
clause (3) shall be paid in a lump sum payment by March 15 of the year following
the fiscal year in which Executive’s termination date occurs;

(4)
The Company shall pay Executive as severance pay, in lieu of any further
compensation for the periods subsequent to the termination date, an amount in
cash, which amount shall be payable in a lump sum payment within sixty (60) days
following such termination (subject to Section 10 hereof), equal to one (1)
times (or, if such termination occurs in contemplation of a Change in Control or
within twelve months following a Change in Control, two (2) times) the sum of
Executive’s Base Salary and Target Bonus, in each case, as in effect immediately
prior to termination and without regard to any reduction thereto which
constitutes Good Reason; provided, however, that, if such termination without
Cause or for Good Reason occurs on or before May 6, 2017, then the amount of
severance pay under this Section 9(c)(4) shall be equal to two (2) times
Executive’s Base Salary, in accordance with the Executive Management Team
Retention Program as reflected in the agreement dated May 6, 2016 between the
parties (the “Retention Agreement”) (for the avoidance of doubt, the severance
set forth in this proviso shall be in lieu of (and not in addition to) the
severance set forth immediately prior to this proviso, or any other severance
benefit under applicable law or otherwise;

(5)
Each unvested equity award held by Executive at the time of termination shall be
governed by the terms of the applicable award agreement; and

(6)
The Company shall provide Executive with continued coverage through the first
anniversary of Executive’s termination date under any health, medical, dental or
vision program or policy in which Executive (and his dependents, as applicable)
participated in as of the time of his employment termination on terms no less
favorable to Executive and his dependents than those applicable to actively
employed senior executives of the Company; provided, however, that Executive
shall be solely responsible for any taxes incurred in respect of such coverage;
and provided, further, that the Company may modify the continuation coverage
contemplated by this Section ‎9(c)(6) (including by providing a lump-sum cash
payment equal to the value for Executive of the continuation coverage provided
herein) to the extent reasonably necessary to avoid the imposition of any excise
taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable); and provided, further, that, if such
termination without Cause or for Good Reason occurs on or before May 6, 2017,
the relevant period for purposes of this Section 9(c)(6) shall be through the
second anniversary of Executive’s termination date.

(d)
Expiration of Employment Term Upon Notice of Non-Renewal. If Executive’s
employment terminates upon expiration of the Employment Term as then in effect
following timely provision of a notice of non-renewal in accordance with Section
1 hereof:

(1)
If such notice is submitted by Executive, then Executive shall be entitled to
the benefits provided in Section 9(a) hereof.

(2)
If such notice is submitted by the Company, then Executive shall be entitled to
the benefits provided in Section 9(c) hereof.

(e)
Executive shall not be required to mitigate the amount of any payment provided
for under this Section 9 by seeking other employment or otherwise and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

10.    Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. If any payments or benefits due to Executive hereunder
would cause the application of an accelerated or additional tax under Section
409A, such payments or benefits shall be restructured in a mutually agreed upon
manner that to the extent possible preserves the economic benefit and original
intent thereof but does not cause such an accelerated or additional tax. For
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s separation from service shall instead be paid
on the first business day after the date that is six months following
Executive’s termination date (or death, if earlier). Notwithstanding anything to
the contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit.
11.    Employee Protection. Nothing in this Agreement or otherwise limits
Executive’s ability to communicate directly with and provide information,
including documents, not otherwise protected from disclosure by any applicable
law or privilege to the Securities and Exchange Commission (the “SEC”) or any
other federal, state or local governmental agency or commission (“Government
Agency”) regarding possible legal violations, without disclosure to the Company.
The Company may not retaliate against Executive for any of these activities, and
nothing in this Agreement or otherwise requires Executive to waive any monetary
award or other payment that Executive might become entitled to from the SEC or
any other Government Agency.
12.    Records and Confidential Data.
(a)
Executive acknowledges that in connection with the performance of his duties
during the Employment Term, the Company will make available to Executive, or
Executive will have access to, certain Confidential Information (as defined
below) of the Company and its affiliates. Executive acknowledges and agrees that
any and all Confidential Information disclosed to, or learned or obtained by,
Executive during the course of his employment by the Company or otherwise,
whether developed by Executive alone or in conjunction with others or otherwise,
shall be and is the sole and exclusive property of the Company and its
affiliates and Executive hereby assigns to the Company any and all right, title
and interest Executive may have or acquire in and to such Confidential
Information.

(b)
Subject to Section 11 hereof, the Confidential Information will be kept
confidential by Executive, will not be used in any manner which is detrimental
to the Company, will not be used other than in connection with Executive’s
discharge of his duties hereunder, and will be safeguarded by Executive from
unauthorized disclosure. Executive acknowledges and agrees that the
confidentiality restrictions set forth herein shall apply to any and all
Confidential Information disclosed to, or learned or obtained by, Executive,
whether before, on or after the date hereof. For the avoidance of doubt, nothing
in this Section 12(b) shall prevent Executive from complying with a valid legal
requirement (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or from exercising any legally
protected whistleblower rights (including under Rule 21F under the Securities
Exchange Act of 1934, as amended).

(c)
Following the termination of Executive’s employment hereunder, and subject to
Section 11 hereof, as soon as possible after the Company’s written request,
Executive will return to the Company all written Confidential Information which
has been provided to Executive and Executive will return or destroy all copies
of any analyses, compilations, studies or other documents prepared by Executive
or for Executive’s use containing or reflecting any Confidential Information.
Within five (5) business days of the receipt of such request by Executive, he
shall, upon written request of the Company, deliver to each of the Company a
document certifying that such written Confidential Information has been returned
or destroyed in accordance with this Section 12(c).

(d)
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation, information derived from reports, investigations,
experiments, research, work in progress, drawings, designs, plans, proposals,
codes, marketing and sales programs, client lists, client mailing lists,
supplier lists, financial projections, cost summaries, pricing formula,
marketing studies relating to prospective business opportunities and all other
know-how, trade secrets, inventions, concepts, ideas, materials, or information
developed, prepared or performed for or by the Company or its affiliates. For
purposes of this Agreement, the Confidential Information shall not include and
Executive’s obligation’s shall not extend to information that Executive can
demonstrate with competent evidence is (i) generally available to the public
without any action or involvement by Executive or (ii) independently obtained by
Executive from a third party on a non-confidential and authorized basis.
Notwithstanding anything in this Section 12 to the contrary, Executive may
disclose Confidential Information to the extent it is required to be disclosed
by law or pursuant to judicial process or administrative subpoena; provided
that, subject to Section ‎11 and 12(e) hereof, Executive shall first give
written notice to the Company and reasonably cooperate with the Company to
obtain a protective order or other measures preserving the confidential
treatment of such Confidential Information and requiring that the information or
documents so disclosed be used only for the purposes required by law or pursuant
to judicial process or administrative subpoena.

(e)
Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which added 18
U.S.C. § 1833(b)), the Company and Executive acknowledge and agree that
Executive shall not have criminal or civil liability under any federal or State
trade secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition and without limiting the preceding sentence, if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and may use the trade secret information in the court
proceeding, if Executive (X) files any document containing the trade secret
under seal and (Y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement or otherwise is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such Section.

(f)
In connection with Executive’s employment with the Company, Executive will not
use any confidential or proprietary information Executive may have obtained in
connection with employment with any prior employer.

(g)
Executive’s obligations under this Section 12 shall survive the termination of
the Employment Term.

13.    Covenant Not to Solicit and Not to Compete; Non-Disparagement.
(a)
Covenants Not to Solicit or to Interfere. To protect the Confidential
Information, Company Intellectual Property (as defined below) and other trade
secrets of the Company and its affiliates, Executive agrees, during the
Employment Term and for a period of twelve (12) months after Executive’s
cessation of employment with the Company (the “Restricted Period”), not to
solicit, hire or participate in or assist in any way in the solicitation or hire
of any employees of the Company or any of its subsidiaries (or any person who
was an employee of the Company or any of its subsidiaries during the six-month
period preceding such action). For purposes of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence employees of the Company or any of its subsidiaries to become employed
with any other person, partnership, firm, corporation or other entity.

In addition, to protect the Confidential Information, Company Intellectual
Property and other trade secrets of the Company and its affiliates, Executive
agrees, during the Employment Term and the Restricted Period, not to (x) solicit
any client or customer to receive services or to purchase any good or services
in competition with those provided by the Company or any of its subsidiaries or
(y) interfere or attempt to interfere in any material respect with the
relationship between the Company or any of its subsidiaries on one hand and any
client, customer, supplier, investor, financing source or capital market
intermediary on the other hand. For purposes of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence clients or customers of the Company or any of its affiliates to accept
the services or goods of any other person, partnership, firm, corporation or
other entity in competition with those provided by the Company or any of its
affiliates.
Executive agrees that the covenants contained in this Section 13(a) are
reasonable and desirable to protect the Confidential Information and Company
Intellectual Property of the Company and its affiliates; provided that
solicitation through general advertising or the provision of references shall
not constitute a breach of such obligations.
(b)
Covenant Not to Compete. To protect the Confidential Information, Company
Intellectual Property and other trade secrets of the Company and its affiliates,
Executive agrees, during the Employment Term and the Restricted Period, not to
engage in Prohibited Activities (as defined below) in any country in which the
Company or any of its affiliates conducts business, or plans to conduct
business, during the Employment Term. For the purposes of this Agreement, the
term “Prohibited Activities” means directly or indirectly engaging as an owner,
employee, partner, member, consultant or agent of any entity that derives more
than 10% of its consolidated revenue from the development, manufacturing,
marketing and/or distribution (directly or indirectly) of branded or generic
prescription or non-prescription pharmaceuticals or medical devices for
treatments in the fields of neurology, dermatology, gastroenterology or
ophthalmology; provided that Prohibited Activities shall not mean Executive’s
investment in securities of a publicly-traded company equal to less than five
(5%) percent of such company’s outstanding voting securities; and provided,
further, that, for the avoidance of doubt, Executive complies with the
obligations set forth in Sections 12 and 13(a) hereof. Executive agrees that the
covenants contained in this Section 13(b) are reasonable and desirable to
protect the Confidential Information and Company Intellectual Property of the
Company and its affiliates.

(c)
Non-Disparagement. Subject to Section 11 hereof, Executive agrees not to make
written or oral statements about the Company, its subsidiaries or affiliates, or
its directors, executive officers or non-executive officer employees that are
negative or disparaging. The Company shall instruct its directors and executive
officers to not, make written or oral statements about Executive that are
negative or disparaging. Notwithstanding the foregoing, nothing in this
Agreement or otherwise shall preclude Executive, the Company, its subsidiaries
and affiliates, and the Company’s directors and executive officers from
communicating or testifying truthfully to the extent required by law to any
federal, state, provincial or local governmental agency or in response to a
subpoena to testify issued by a court of competent jurisdiction.

(d)
It is the intent and desire of Executive and the Company that the restrictive
provisions of this Section 13 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 13 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete there from the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

(e)
Executive’s obligations under this Section 13 shall survive the termination of
the Employment Term.

14.    Remedies for Breach of Obligations under Sections 12 or 13 hereof.
Executive acknowledges that the Company will suffer irreparable injury, not
readily susceptible of valuation in monetary damages, if Executive breaches his
obligations under Sections 12 or 13 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of his obligations under Sections 12 or 13 hereof. Executive agrees that process
in any or all of those actions or proceedings may be served by overnight
courier, addressed to the last address provided by Executive to the Company, or
in any other manner authorized by law (including personal service). This Section
14 shall survive the termination of the Employment Term.
15.    Cooperation.
(a)
Following Executive’s termination of employment for any reason, subject to
Section 11 hereof, Executive agrees to make himself reasonably available to
cooperate with the Company and its affiliates in matters that materially
concern: (i) requests for information about the services Executive provided to
the Company and its affiliates during his employment with the Company and its
affiliates, (ii) the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company and its affiliates which relate to events or occurrences that transpired
while Executive was employed the Company and its affiliates and as to which
Executive has, or would reasonably be expected to have, personal experience,
knowledge or information or (iii) any investigation or review by any federal,
state or local regulatory, quasi-regulatory or self-governing authority
(including, without limitation, the US Department of Justice, the US Federal
Trade Commission or the SEC) as any such investigation or review relates to
events or occurrences that transpired while Executive was employed by the
Company and its affiliates. Executive’s cooperation shall include: (A) making
himself reasonably available to meet and speak with officers or employees of the
Company, the Company’s counsel or any third-parties at the request of the
Company at times and locations to be determined by the Company reasonably and in
good faith, taking into account the Company’s business and personal needs (the
“Company Cooperation”) and (B) giving accurate and truthful information at any
interviews and accurate and truthful testimony in any legal proceedings or
actions (the “Witness Cooperation”). Nothing in this Section 14(a) shall be
construed to limit in any way any rights Executive may have at applicable law
not to provide testimony with regard to specific matters. Unless required by law
or legal process, Executive will not knowingly or intentionally furnish
information to or cooperate with any non-governmental entity (other than the
Company) in connection with any potential or pending proceeding or legal action
involving matters arising during Executive’s employment with the Company and its
affiliates. In addition, at the request of the Company, Executive shall be
required to complete a directors’ and officers’ questionnaire to facilitate the
Company’s preparation and filing of its proxy statement and periodic reports
with the SEC.

(b)
Executive shall not be entitled to any payments in addition to those otherwise
set forth in this Agreement in respect of any Company Cooperation or Witness
Cooperation, regardless of when provided. The Company will reimburse Executive
for any reasonable, out-of-pocket travel, hotel and meal expenses incurred in
connection with Executive’s performance of obligations pursuant to this Section
15 for which Executive has obtained prior approval from the Company.

(c)
Nothing in this Agreement or any other agreement by and between the Parties is
intended to or shall preclude or in any way limit or restrict Executive from
providing accurate and truthful testimony or information to any governmental
agency.

(d)
This Section 15 shall survive the termination of the Employment Term.

16.    Inventions and Intellectual Property.
(a)
Definitions. As used in this Agreement:

(1)
“Intellectual Property” means all patents, invention disclosures, invention
registrations, trademarks, service marks, trade names, trade dress, logos,
domain names, copyrights, mask works, trade secrets, know-how and all other
intellectual property and proprietary rights recognized by any applicable law of
any jurisdiction, and all registrations and applications for registration of,
and all goodwill associated with, the foregoing.

(2)
“Inventions” means all inventions, discoveries, concepts, information, works,
materials, processes, methods, data, software, programs, apparatus, designs and
the like.

(b)
Disclosure. Executive will disclose promptly in writing to the Company any and
all Inventions and Intellectual Property, in each case that Executive conceives,
develops, creates or reduces to practice, either alone or jointly with others,
during the period of Executive’s employment that (1) are conceived, created or
developed using any equipment, supplies, facilities, trade secrets, know-how or
other Confidential Information of the Company or any of its affiliates,
(2) result from any work performed by Executive for the Company or any of its
affiliates and/or (3) otherwise relate to the Company’s or any of its
affiliates’ business or actual or demonstrably anticipated research or
development (collectively, “Company Intellectual Property”).

(c)
Ownership and Assignment. Executive acknowledges and agrees that the Company
will have exclusive title and ownership rights in and to all Company
Intellectual Property. To the extent that exclusive title and/or ownership
rights may not originally vest in the Company as contemplated herein, Executive
hereby assigns, transfers, conveys and delivers to the Company all right, title
and interest in and to all Company Intellectual Property. Executive acknowledges
and agrees that, with respect to any Company Intellectual Property that may
qualify as a Work Made For Hire as defined in 17 U.S.C. § 101 or other
applicable law, such Company Intellectual Property is and will be deemed a Work
Made for Hire and the Company will have the sole and exclusive right to the
copyright (or, in the event that any such Company Intellectual Property does not
qualify as a Work Made for Hire, the copyright and all other rights thereto are
automatically assigned to the Company as above).

(d)
Prior Inventions. Set forth in Exhibit A (Prior Inventions) attached hereto is a
complete list of all Inventions that Executive has, alone or jointly with
others, conceived, developed created or reduced to practice prior to the
commencement of Executive’s employment with the Company, that are Executive’s
property, and that the Company acknowledges and agrees are excluded from the
scope of this Agreement (collectively, “Prior Inventions”). If disclosure of any
such Prior Invention would cause Executive to violate any prior confidentiality
agreement, Executive understands that he is not to list such Prior Inventions in
Exhibit A but is only to disclose where indicated a cursory name for each such
Prior Invention, a listing of each person or entity to whom it belongs, and the
fact that full disclosure as to such Prior Inventions has not been made for that
reason (it being understood that, if no Invention or disclosure is provided in
Exhibit A, Executive hereby represents and warrants that there are no Prior
Inventions). If, in the course of Executive’s employment with the Company,
Executive incorporates any Prior Invention into any Company product, process or
machine or otherwise uses any Prior Invention, Executive hereby grants to the
Company and its affiliates a worldwide, non-exclusive, irrevocable, perpetual,
fully paid-up and royalty-free license (with rights to sublicense through
multiple tiers of sublicensees) to use, reproduce, modify, make derivative works
of, publicly perform, publicly display, make, have made, sell, offer for sale,
import and otherwise exploit such Prior Invention for any purpose.

(e)
Non-Assignable Inventions. If Executive is an employee whose principal work
location is in California, Illinois, Kansas, Minnesota or Washington State, the
provisions regarding Executive’s assignment of Company Intellectual Property to
the Company in Section 16(c) hereof do not apply to certain Inventions
(“Non-Assignable Inventions”) as specified in the statutory code of the
applicable state. Executive acknowledges having received and reviewed
notification regarding such Non-Assignable Inventions pursuant to such states’
codes.

(f)
Waiver of Moral Rights. To the extent that Executive may do so under applicable
law, Executive hereby waives and agrees never to assert any Moral Rights that
Executive may have in or with respect to any Company Intellectual Property, even
after termination of any work on behalf of the Company. As used in this
Agreement, “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, or to withdraw
from circulation or control the publication or distribution of a work, and any
similar right, existing under any applicable law of any jurisdiction, regardless
of whether or not such right is denominated or generally referred to as a “moral
right.”

(g)
Further Assurances. Executive shall give the Company and its affiliates all
reasonable assistance and execute all documents necessary to assist with
enabling the Company and its affiliates to prosecute, perfect, register, record,
enforce and defend any of their rights in any Company Intellectual Property and
Confidential Information.

(h)
This Section 16 shall survive the termination of the Employment Term.

17.    Miscellaneous.
(a)
Successors and Assigns.

(1)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns. The Company may not assign or
delegate any rights or obligations hereunder except to a successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, as applicable.
Except for purposes of determining the occurrence of a Change in Control, the
term “the Company” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company, as
the case may be, (including this Agreement) whether by operation of law or
otherwise.

(2)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, his beneficiaries or legal representatives, except
by will or by the, laws of descent and distribution.

(3)
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal personal representatives.

(b)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by overnight courier, addressed to the respective addresses last given by
each party to each other party; provided that all notices to the Company shall
be directed to the attention of the General Counsel of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

(c)
Indemnity Agreement. The Company agrees to indemnify and hold Executive harmless
to the fullest extent permitted by applicable law for actions taken as a
director or officer of the Company, as in effect at the time of the subject act
or omission. In connection therewith, Executive shall be entitled to the
protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Executive in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company. This provision shall survive any termination of the Employment Term.

(d)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.

(e)
Release of Claims. The termination benefits described in Sections 9(b), 9(c) and
9(d)(2) hereof shall be conditioned on Executive delivering to the Company, and
failing to revoke, a signed release of claims acceptable to the Company within
twenty-one (21) days following Executive’s termination date; provided, however,
that Executive shall not be required to release any rights Executive may have to
be indemnified by the Company under Section 15(c) hereof. Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of
Executive’s execution of the release, directly or indirectly, result in
Executive designating the calendar year of payment, and, to the extent required
by Section 409A, if a payment that is subject to execution of the release could
be made in more than one taxable year, payment shall be made in the later
taxable year. Where applicable, references to Executive in this Section 17(e)
shall refer to Executive’s representative or estate.

(f)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by any party which are not expressly set forth in this Agreement.

(g)
Arbitration. If any legally actionable dispute arises under this Agreement or
otherwise which cannot be resolved by mutual discussion between the parties,
then the Company and Executive each agree to resolve that dispute by binding
arbitration before an arbitrator experienced in employment law. Said arbitration
will be conducted in accordance with the rules applicable to employment disputes
of the Judicial Arbitration and Mediation Services (“JAMS”) and the law
applicable to the claim. The parties shall have 30 calendar days after notice of
such arbitration has been given to attempt to agree on the selection of an
arbitrator from JAMS. In the event the parties are unable to agree in such time,
JAMS will provide a list of five (5) available arbitrators and an arbitrator
will be selected from such five member panel provided by JAMS by the parties
alternately striking out one name of a potential arbitrator until only one name
remains. The party entitled to strike an arbitrator first shall be selected by a
toss of a coin. The parties agree that this agreement to arbitrate includes any
such disputes that the Company may have against Executive, or Executive may have
against the Company and/or its related entities and/or employees, arising out of
or relating to this Agreement, or Executive’s employment or Executive’s
termination, including any claims of discrimination or harassment in violation
of applicable law and any other aspect of Executive’s compensation, employment,
or Executive’s termination. The parties further agree that arbitration as
provided for in this Section 17(g) is the exclusive and binding remedy for any
such dispute and will be used instead of any court action, which is hereby
expressly waived, except for any request by any party for temporary, preliminary
or permanent injunctive relief pending arbitration in accordance with applicable
law or for breaches by either party of such party’s obligations under Sections
12, 13, 15 or 16 hereof, as applicable, or an administrative claim with an
administrative agency. The parties agree that the arbitration provided herein
shall be conducted in or around Morristown, New Jersey, unless otherwise
mutually agreed. The Company shall pay the cost of any arbitration brought
pursuant to this paragraph, excluding, however, the cost of representation of
Executive unless such cost is awarded in accordance with law or otherwise
awarded by the arbitrators. Except as otherwise provided above, the arbitrator
may award legal fees to the prevailing party in his sole discretion, provided
that the percentage of fees so awarded shall not exceed 1% of the net worth of
the paying party (i.e., the Company or Executive). Subject to Section 11 hereof,
except as may be required by law, neither party nor an arbitrator may disclose
the existence, content or results of any arbitration hereunder without the prior
written consent of both parties.

(h)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A, the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other federal law applicable to the
employment arrangements between Executive and the Company. Any delay in
providing benefits or payments or any failure to provide a benefit or payment
shall not in and of itself constitute a breach of this Agreement; provided,
however, that the Company shall provide economically equivalent payments or
benefits to Executive to the extent permitted by law. Any request or requirement
that Executive repay compensation that is required under the first sentence
shall not in and of itself constitute a breach of this Agreement.

(i)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

(j)
No Conflicts. As a condition to the effectiveness of this Agreement, Executive
represents and warrants to the Company that he is not a party to or otherwise
bound by any agreement or arrangement (including, without limitation, any
license, covenant, or commitment of any nature), or subject to any judgment,
decree, or order of any court or administrative agency, that would conflict with
or will be in conflict with or in any way preclude, limit or inhibit Executive’s
ability to execute this Agreement or to carry out his duties and
responsibilities hereunder. In the event that the Company determines that
Executive’s duties hereunder may conflict with an agreement or arrangement to
which Executive is bound, Executive shall be required to cease engaging in any
such activities, duties or responsibilities (including providing supervisory
services over certain subsets of the Company’s business operations) and the
Company will take steps to restrict Executive’s access to, and participation in,
any such activities. Any actions taken by the Company under this Section 17(j)
to restrict or limit Executive’s access to information or provision of services
shall not constitute Good Reason for purposes of Section 7(e) hereof.

(k)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

18.    Entire Agreement. This Agreement (including, to the extent expressly
referenced herein, the Retention Agreement) constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof, including, without limitation, any
term sheets or other similar presentations and that certain letter agreement to
Executive from Bausch & Lomb Inc. dated as of April 8, 2010, setting forth the
global service assignment details applicable to Executive.
19.    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile or PDF will be deemed the equivalent of originals.
[Remainder of page left intentionally blank]



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written, to be effective as of the Effective Date.
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
By: /s/ Joseph C. Papa


Name:    Joseph C. Papa
Title:    Chief Executive Officer


EXECUTIVE
By: /s/ Thomas J. Appio


Name:    Thomas J. Appio







EXHIBIT A
PRIOR INVENTIONS
1.    The following is a complete list of all Prior Inventions (as provided in
Section 16(d) of the attached Employment Agreement):














2.    Due to a prior confidentiality agreement, Executive cannot complete the
disclosure under Section ‎1 above with respect to the Prior Inventions generally
listed below, the duty of confidentiality with respect to which Executive owes
to the following party(ies):
Prior Invention
Party(ies)
Relationship
 
 
 







    1


    